DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 are presented, and claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelena et al. (Integrated facies modeling in unconventional reservoirs using afrequentist approach: Example from a South Texas field, 2017) as cited in the IDS filed 18 February 2022, in view of Sung et al. (US 20130297272 A1).

    PNG
    media_image1.png
    428
    532
    media_image1.png
    Greyscale

	Michelena Fig. 15

Regarding claim 1, Michelena teaches a method of developing a hydrocarbon well, the method comprising: (Abstract "The application of the method-ology is illustrated in a carbonate-rich, unconventional reservoir in South Texas.") obtaining facies data for a subsurface formation, the facies data comprising: (pg. B219 ¶ 1 "Log data available in horizontal wells typically consist of gamma ray (GR)and mud logs obtained while drilling (LWD) to steer the well paths along the target, and they are therefore biased by design toward sampling the more productive rocks.") vertical wellbore core data obtained by way of core samples extracted from vertical portions of wellbores of wells that extend into the subsurface formation (pg. B221 ¶ 2 "These facies were defined by petrophysical analyses in the pilot well, and they were calibrated with core data (not shown). " The pilot well is the vertical portion of the well.), the vertical wellbore core data comprising characteristics of the core samples measured in a core laboratory after extraction of the core (pg. B221 ¶ 2 "These facies were defined by petrophysical analyses in the pilot well, and they were calibrated with core data (not shown). " and Fig. 15 Input data, core data along vertical wells); and wireline log data obtained by way of downhole logging of wellbores of wells that extend into the subsurface formation, the wireline log data comprising characteristics of rock of the subsurface formation measured in-situ by way of a downhole logging tool, the wireline log data comprising: (pg. B221 ¶ 3 “Therefore, if we want to use LWD GR logs along the horizontals to calibrate seismic data, we first need to examine the relations between the wireline GR and facies along the pilot and then relate such logs to the LWD GR along the horizontals.” The model uses wireline GR logs for vertical and horizontal portions of the well. Fig. 15 Input data, log data. Both horizontal and vertical log data refer to downhole wireline logging.) vertical wireline log data that corresponds to downhole logging of vertical portions of the wellbores of the wells that extend into the subsurface formation (pg. B221 ¶ 3 wireline GR data in the pilot portion of the well); and horizontal wireline log data that corresponds to downhole logging of horizontal portions of the wellbores of the wells that extend into a target interval of the subsurface formation (pg. B221 ¶ 3 wireline GR data in the horizontal portion of the well); 
determining, based on the vertical wellbore core data and the vertical wireline log data, a depositional model of the subsurface formation (Fig. 15 "Facies flags along vertical wells” The vertical facies flags are based on the vertical core and wireline data.); determining, based on the facies data (Fig. 15 The horizontal facies flags are based on the vertical and horizontal facies data including vertical core data, vertical wireline data, and horizontal wireline data.), a facies model of a horizontal portion of a wellbore of a hydrocarbon well that extends into the target interval of the subsurface formation (Fig. 15 “Facies flags along horizontal wells”), the facies model of the horizontal portion of the wellbore comprising a predicted facies log that identifies predicted facies of formation rock along a length of the horizontal portion of the wellbore of the hydrocarbon well (Fig. 15 “Facies flags along horizontal wells” and Fig. 9 The yellow facies flags in the left sub-columns show the identified predicted facies log.); determining, based on the depositional model Fig. 15 "Facies flags along vertical wells” The vertical facies flags are based on the vertical core and wireline data.), a facies thickness mapping of the subsurface formation, the facies thickness mapping identifying locations of facies of formation rock in the subsurface formation (Fig. 15 “VPC” The vertical proportion curve (VPC) is based on the vertical facies flags, the depositional model.); determining, based on a comparison of the predicted facies log and the facies thickness mapping (Fig. 15 "Compare VPC of initial model with actual VPC" The “VPC of the initial model” is the predicted facies log based both horizontal and vertical data, the “initial facies model”. The “actual VPC” is the facies thickness mapping, the “VPC, based on the vertical facies flags which are based on the vertical core and wireline data.), for each of one or more locations within the subsurface formation (Fig. 12 Each layer, shown by a horizontal row, is a location.), a discrepancy (pg. B228 ¶ 1 “To have a perfect match of the pilot well VPC in layers that show 100% brittle facies, we would need to eliminate all the lateral variability introduced by the seismic data in those layers. For this reason, we accept a less-than-perfect match. For the final iteration, the selected brittle facies probabilities are higher than 60%, margins of error are less than 3%, and sample sizes are greater than 135 points per cell. For the selected nonbrittle facies, probabilities are less than 30%, margins of error are less than 5%, and sample sizes are greater than 60. Only 3.5% of points in the grid meet either of these requirements.” The pilot well VPC is compared to each iteration of estimations.) between the predicted facies of formation rock indicated for the location by the predicted facies log (Fig. 12 “Grid VPC” Each iteration of the facies model, the predicted facies log, is compared to the pilot well VPC.) and the facies of formation rock indicated for the location by the facies thickness mapping (Fig. 12 The “pilot well VPC” is the facies thickness mapping based on the vertical facies data. and Fig. 15 “VPC”); for one or more of the locations of a discrepancy identified, modifying the predicted facies for the location (Fig. 15 "Not acceptable" Upon failing comparison, the initial model based on horizontal and vertical data is reworked.) based on the facies of formation rock indicated for location by the facies thickness mapping (Fig. 15 The rework of the model is at least partially based on “Facies probabilities and reliability from seismic” which is based on facies flags along vertical wells. The “initial facies model” is still based on the “VPC”, the facies thickness mapping.), to generate a modified predicted facies log (Fig. 15 The changes to the model flow back to the “initial facies model”, creating a modified predicted facies log.); 
Michelena does not explicitly teach determining, based on the modified predicted facies log, a parameter of the horizontal wellbore of the hydrocarbon well; and developing the hydrocarbon well in accordance with the parameter.
Sung does teach determining, based on the modified predicted facies log (Fig. 1, [0043], and [0054] The model is modified and improved as additional data is added.  The development strategy is adjusted based on the model after model revision.), a parameter ([0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible." The parameter being optimized is lifetime hydrocarbon production.) of the horizontal wellbore of the hydrocarbon well ([0047] "FIGS. 6A, 6B, 6C and 6D are well log plots of permeability as an attribute from horizontal wells formed as a result of the processing during step 104B."); and developing the hydrocarbon well in accordance with the parameter ([0054] "This step involves geologists and analysts evaluating the processing results for the purpose of modifying and adjusting field development strategy based upon the best indicative model generated from steps 100 through 110.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 2, Michelena in view of Sung teach the method of claim 1, and Michelena teaches wherein the comparison of the predicted facies log and the facies thickness mapping comprises (Fig. 15, see claim 1.) simultaneous display of the predicted facies of formation rock along the length of the horizontal portion of the wellbore of the predicted facies log (Fig. 9 shows the predicted facies along the horizontal portion of the wellbore in yellow as facies flags in the left sub column of each well.) and corresponding facies of formation rock of the facies thickness mapping (Fig. 9 shows the facies thickness mapping as both the length of the facies flag and the probability of brittle rock shown in black in the middle sub column.).
Regarding claim 3, Michelena in view of Sung teaches the method of claim 2, and Michelena teaches wherein the simultaneous display comprises display of the locations of predicted facies of formation rock (Fig. 3 The location of the predicted facies is the position in the 3D plot.) and the corresponding facies of formation rock in three-dimensions and adjacent one another (Fig. 3 The thickness of the facies is illustrated by the color of the horizontal section of well, blue indicating non-brittle and yellow indicating brittle. The wells are displayed adjacent to each other.).
Regarding claim 4, Michelena in view of Sung teaches the method of claim 3, and Michelena teaches wherein the corresponding facies of formation rock are overlaid onto the display of the locations of predicted facies of formation rock (Fig. 3 The facies of the rock are overlaid onto the position of the rock by coloring the plot either blue or yellow at the position of the facies.).
Regarding claim 5, Michelena in view of Sung teaches the method of claim 1, but Michelena does not teach wherein determining the facies model comprises determining the facies model based artificial neural network (ANN) processing of the facies data.
Sung teaches wherein determining the facies model comprises determining the facies model based artificial neural network (ANN) processing of the facies data ([0043] "During step 104B, the cored well petrophysical log description data from step 104A is subjected to neural network or comparable processing of a suitable type to postulate lithofacies data for wells from which no core samples have been taken.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 6, Michelena in view of Sung teaches the method of claim 1, but Michelena does not teach wherein determining a second facies model for the hydrocarbon well is determined based on artificial neural network (ANN) processing of the modified predicted facies log.
Sung does teach wherein determining a second facies model for the hydrocarbon well is determined based on artificial neural network (ANN) processing of the modified predicted facies log ([0043] "In step 104C facies logs are formed of the neural network processing results of step 104B. FIG. 2C is a display resulting from step 104C of facies logs from uncored wells obtained during processing by step 104B.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 7, Michelena in view of Sung teach the method of claim 1, but Michelena does not explicitly teach wherein the parameter comprises a drilling parameter, and developing the hydrocarbon well in accordance with the parameter comprises drilling the hydrocarbon well in accordance with the drilling parameter, wherein the parameter comprises a completion parameter, and developing the hydrocarbon well in accordance with the parameter comprises completing the hydrocarbon well in accordance with the completion parameter, or wherein the parameter comprises a production parameter, and developing the hydrocarbon well in accordance with the parameter comprises producing the hydrocarbon well in accordance with the production parameter.
Sung teaches wherein the parameter comprises a production parameter ([0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible." The parameter being optimized for is lifetime hydrocarbon production which is a production parameter. Under broadest reasonable interpretation, only one of the listed alternatives must be taught.), and developing the hydrocarbon well in accordance with the parameter comprises producing the hydrocarbon well in accordance with the production parameter ([0054] "This step involves geologists and analysts evaluating the processing results for the purpose of modifying and adjusting field development strategy based upon the best indicative model generated from steps 100 through 110.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 8, Michelena teaches a system for developing a hydrocarbon well (Abstract “The application of the methodology is illustrated in a carbonate-rich, unconventional reservoir in South Texas.” The methodology is applied by a system.), the system comprising: a processor; and a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by the processor to perform the following operations (A person of ordinary skill in the art would know and expect a model/simulation on a computer.): obtaining facies data for a subsurface formation, the facies data comprising: (pg. B219 ¶ 1 "Log data available in horizontal wells typically consist of gamma ray (GR)and mud logs obtained while drilling (LWD) to steer the well paths along the target, and they are therefore biased by design toward sampling the more productive rocks.") vertical wellbore core data obtained by way of core samples extracted from vertical portions of wellbores of wells that extend into the subsurface formation (pg. B221 ¶ 2 "These facies were defined by petrophysical analyses in the pilot well, and they were calibrated with core data (not shown). " The pilot well is the vertical portion of the well.), the vertical wellbore core data comprising characteristics of the core samples measured in a core laboratory after extraction of the core (pg. B221 ¶ 2 "These facies were defined by petrophysical analyses in the pilot well, and they were calibrated with core data (not shown). " and Fig. 15 Input data, core data along vertical wells); and wireline log data obtained by way of downhole logging of wellbores of wells that extend into the subsurface formation, the wireline log data comprising characteristics of rock of the subsurface formation measured in-situ by way of a downhole logging tool, the wireline log data comprising: (pg. B221 ¶ 3 “Therefore, if we want to use LWD GR logs along the horizontals to calibrate seismic data, we first need to examine the relations between the wireline GR and facies along the pilot and then relate such logs to the LWD GR along the horizontals.” The model uses wireline GR logs for vertical and horizontal portions of the well. Fig. 15 Input data, log data. Both horizontal and vertical log data refer to downhole wireline logging.) vertical wireline log data that corresponds to downhole logging of vertical portions of the wellbores of the wells that extend into the subsurface formation (pg. B221 ¶ 3 wireline GR data in the pilot portion of the well); and horizontal wireline log data that corresponds to downhole logging of horizontal portions of the wellbores of the wells that extend into a target interval of the subsurface formation (pg. B221 ¶ 3 wireline GR data in the horizontal portion of the well); 
determining, based on the vertical wellbore core data and the vertical wireline log data, a depositional model of the subsurface formation (Fig. 15 "Facies flags along vertical wells” The vertical facies flags are based on the vertical core and wireline data.); determining, based on the facies data (Fig. 15 The horizontal facies flags are based on the vertical and horizontal facies data including vertical core data, vertical wireline data, and horizontal wireline data.), a facies model of a horizontal portion of a wellbore of a hydrocarbon well that extends into the target interval of the subsurface formation (Fig. 15 “Facies flags along horizontal wells”), the facies model of the horizontal portion of the wellbore comprising a predicted facies log that identifies predicted facies of formation rock along a length of the horizontal portion of the wellbore of the hydrocarbon well (Fig. 15 “Facies flags along horizontal wells” and Fig. 9 The yellow facies flags in the left sub-columns show the identified predicted facies log.); determining, based on the depositional model Fig. 15 "Facies flags along vertical wells” The vertical facies flags are based on the vertical core and wireline data.), a facies thickness mapping of the subsurface formation, the facies thickness mapping identifying locations of facies of formation rock in the subsurface formation (Fig. 15 “VPC” The vertical proportion curve (VPC) is based on the vertical facies flags, the depositional model.); determining, based on a comparison of the predicted facies log and the facies thickness mapping (Fig. 15 "Compare VPC of initial model with actual VPC" The “VPC of the initial model” is the predicted facies log based both horizontal and vertical data, the “initial facies model”. The “actual VPC” is the facies thickness mapping, the “VPC, based on the vertical facies flags which are based on the vertical core and wireline data.), for each of one or more locations within the subsurface formation (Fig. 12 Each layer, shown by a horizontal row, is a location.), a discrepancy (pg. B228 ¶ 1 “To have a perfect match of the pilot well VPC in layers that show 100% brittle facies, we would need to eliminate all the lateral variability introduced by the seismic data in those layers. For this reason, we accept a less-than-perfect match. For the final iteration, the selected brittle facies probabilities are higher than 60%, margins of error are less than 3%, and sample sizes are greater than 135 points per cell. For the selected nonbrittle facies, probabilities are less than 30%, margins of error are less than 5%, and sample sizes are greater than 60. Only 3.5% of points in the grid meet either of these requirements.” The pilot well VPC is compared to each iteration of estimations.) between the predicted facies of formation rock indicated for the location by the predicted facies log (Fig. 12 “Grid VPC” Each iteration of the facies model, the predicted facies log, is compared to the pilot well VPC.) and the facies of formation rock indicated for the location by the facies thickness mapping (Fig. 12 The “pilot well VPC” is the facies thickness mapping based on the vertical facies data. and Fig. 15 “VPC”); for one or more of the locations of a discrepancy identified, modifying the predicted facies for the location (Fig. 15 "Not acceptable" Upon failing comparison, the initial model based on horizontal and vertical data is reworked.) based on the facies of formation rock indicated for location by the facies thickness mapping (Fig. 15 The rework of the model is at least partially based on “Facies probabilities and reliability from seismic” which is based on facies flags along vertical wells. The “initial facies model” is still based on the “VPC”, the facies thickness mapping.), to generate a modified predicted facies log (Fig. 15 The changes to the model flow back to the “initial facies model”, creating a modified predicted facies log.); 
Michelena does not explicitly teach determining, based on the modified predicted facies log, a parameter of the horizontal wellbore of the hydrocarbon well; and developing the hydrocarbon well in accordance with the parameter.
Sung does teach determining, based on the modified predicted facies log (Fig. 1, [0043], and [0054] The model is modified and improved as additional data is added.  The development strategy is adjusted based on the model after model revision.), a parameter ([0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible." The parameter being optimized is lifetime hydrocarbon production.) of the horizontal wellbore of the hydrocarbon well ([0047] "FIGS. 6A, 6B, 6C and 6D are well log plots of permeability as an attribute from horizontal wells formed as a result of the processing during step 104B."); and developing the hydrocarbon well in accordance with the parameter ([0054] "This step involves geologists and analysts evaluating the processing results for the purpose of modifying and adjusting field development strategy based upon the best indicative model generated from steps 100 through 110.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 9, Michelena in view of Sung teach the system of claim 8, and Michelena teaches wherein the comparison of the predicted facies log and the facies thickness mapping comprises (Fig. 15, see claim 1.) simultaneous display of the predicted facies of formation rock along the length of the horizontal portion of the wellbore of the predicted facies log (Fig. 9 shows the predicted facies along the horizontal portion of the wellbore in yellow as facies flags in the left sub column of each well.) and corresponding facies of formation rock of the facies thickness mapping (Fig. 9 shows the facies thickness mapping as both the length of the facies flag and the probability of brittle rock shown in black in the middle sub column.).
Regarding claim 10, Michelena in view of Sung teaches the system of claim 9, and Michelena teaches wherein the simultaneous display comprises display of the locations of predicted facies of formation rock (Fig. 3 The location of the predicted facies is the position in the 3D plot.) and the corresponding facies of formation rock in three-dimensions and adjacent one another (Fig. 3 The thickness of the facies is illustrated by the color of the horizontal section of well, blue indicating non-brittle and yellow indicating brittle. The wells are displayed adjacent to each other.).
Regarding claim 11, Michelena in view of Sung teaches the system of claim 10, and Michelena teaches wherein the corresponding facies of formation rock are overlaid onto the display of the locations of predicted facies of formation rock (Fig. 3 The facies of the rock are overlaid onto the position of the rock by coloring the plot either blue or yellow at the position of the facies.).
Regarding claim 12, Michelena in view of Sung teaches the system of claim 8, but Michelena does not teach wherein determining the facies model comprises determining the facies model based artificial neural network (ANN) processing of the facies data.
Sung teaches wherein determining the facies model comprises determining the facies model based artificial neural network (ANN) processing of the facies data ([0043] "During step 104B, the cored well petrophysical log description data from step 104A is subjected to neural network or comparable processing of a suitable type to postulate lithofacies data for wells from which no core samples have been taken.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 13, Michelena in view of Sung teaches the system of claim 8, but Michelena does not teach wherein determining a second facies model for the hydrocarbon well is determined based on artificial neural network (ANN) processing of the modified predicted facies log.
Sung does teach wherein determining a second facies model for the hydrocarbon well is determined based on artificial neural network (ANN) processing of the modified predicted facies log ([0043] "In step 104C facies logs are formed of the neural network processing results of step 104B. FIG. 2C is a display resulting from step 104C of facies logs from uncored wells obtained during processing by step 104B.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 14, Michelena in view of Sung teach the system of claim 8, but Michelena does not explicitly teach wherein the parameter comprises a drilling parameter, and developing the hydrocarbon well in accordance with the parameter comprises drilling the hydrocarbon well in accordance with the drilling parameter, wherein the parameter comprises a completion parameter, and developing the hydrocarbon well in accordance with the parameter comprises completing the hydrocarbon well in accordance with the completion parameter, or wherein the parameter comprises a production parameter, and developing the hydrocarbon well in accordance with the parameter comprises producing the hydrocarbon well in accordance with the production parameter.
Sung teaches wherein the parameter comprises a production parameter ([0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible." The parameter being optimized for is lifetime hydrocarbon production which is a production parameter. Under broadest reasonable interpretation, only one of the listed alternatives must be taught.), and developing the hydrocarbon well in accordance with the parameter comprises producing the hydrocarbon well in accordance with the production parameter ([0054] "This step involves geologists and analysts evaluating the processing results for the purpose of modifying and adjusting field development strategy based upon the best indicative model generated from steps 100 through 110.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 15, Michelena teaches a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations for developing a hydrocarbon well (A person of ordinary skill in the art would expect a model/simulation on a computer.): obtaining facies data for a subsurface formation, the facies data comprising: (pg. B219 ¶ 1 "Log data available in horizontal wells typically consist of gamma ray (GR)and mud logs obtained while drilling (LWD) to steer the well paths along the target, and they are therefore biased by design toward sampling the more productive rocks.") vertical wellbore core data obtained by way of core samples extracted from vertical portions of wellbores of wells that extend into the subsurface formation (pg. B221 ¶ 2 "These facies were defined by petrophysical analyses in the pilot well, and they were calibrated with core data (not shown). " The pilot well is the vertical portion of the well.), the vertical wellbore core data comprising characteristics of the core samples measured in a core laboratory after extraction of the core (pg. B221 ¶ 2 "These facies were defined by petrophysical analyses in the pilot well, and they were calibrated with core data (not shown). " and Fig. 15 Input data, core data along vertical wells); and wireline log data obtained by way of downhole logging of wellbores of wells that extend into the subsurface formation, the wireline log data comprising characteristics of rock of the subsurface formation measured in-situ by way of a downhole logging tool, the wireline log data comprising: (pg. B221 ¶ 3 “Therefore, if we want to use LWD GR logs along the horizontals to calibrate seismic data, we first need to examine the relations between the wireline GR and facies along the pilot and then relate such logs to the LWD GR along the horizontals.” The model uses wireline GR logs for vertical and horizontal portions of the well. Fig. 15 Input data, log data. Both horizontal and vertical log data refer to downhole wireline logging.) vertical wireline log data that corresponds to downhole logging of vertical portions of the wellbores of the wells that extend into the subsurface formation (pg. B221 ¶ 3 wireline GR data in the pilot portion of the well); and horizontal wireline log data that corresponds to downhole logging of horizontal portions of the wellbores of the wells that extend into a target interval of the subsurface formation (pg. B221 ¶ 3 wireline GR data in the horizontal portion of the well); 
determining, based on the vertical wellbore core data and the vertical wireline log data, a depositional model of the subsurface formation (Fig. 15 "Facies flags along vertical wells” The vertical facies flags are based on the vertical core and wireline data.); determining, based on the facies data (Fig. 15 The horizontal facies flags are based on the vertical and horizontal facies data including vertical core data, vertical wireline data, and horizontal wireline data.), a facies model of a horizontal portion of a wellbore of a hydrocarbon well that extends into the target interval of the subsurface formation (Fig. 15 “Facies flags along horizontal wells”), the facies model of the horizontal portion of the wellbore comprising a predicted facies log that identifies predicted facies of formation rock along a length of the horizontal portion of the wellbore of the hydrocarbon well (Fig. 15 “Facies flags along horizontal wells” and Fig. 9 The yellow facies flags in the left sub-columns show the identified predicted facies log.); determining, based on the depositional model Fig. 15 "Facies flags along vertical wells” The vertical facies flags are based on the vertical core and wireline data.), a facies thickness mapping of the subsurface formation, the facies thickness mapping identifying locations of facies of formation rock in the subsurface formation (Fig. 15 “VPC” The vertical proportion curve (VPC) is based on the vertical facies flags, the depositional model.); determining, based on a comparison of the predicted facies log and the facies thickness mapping (Fig. 15 "Compare VPC of initial model with actual VPC" The “VPC of the initial model” is the predicted facies log based both horizontal and vertical data, the “initial facies model”. The “actual VPC” is the facies thickness mapping, the “VPC, based on the vertical facies flags which are based on the vertical core and wireline data.), for each of one or more locations within the subsurface formation (Fig. 12 Each layer, shown by a horizontal row, is a location.), a discrepancy (pg. B228 ¶ 1 “To have a perfect match of the pilot well VPC in layers that show 100% brittle facies, we would need to eliminate all the lateral variability introduced by the seismic data in those layers. For this reason, we accept a less-than-perfect match. For the final iteration, the selected brittle facies probabilities are higher than 60%, margins of error are less than 3%, and sample sizes are greater than 135 points per cell. For the selected nonbrittle facies, probabilities are less than 30%, margins of error are less than 5%, and sample sizes are greater than 60. Only 3.5% of points in the grid meet either of these requirements.” The pilot well VPC is compared to each iteration of estimations.) between the predicted facies of formation rock indicated for the location by the predicted facies log (Fig. 12 “Grid VPC” Each iteration of the facies model, the predicted facies log, is compared to the pilot well VPC.) and the facies of formation rock indicated for the location by the facies thickness mapping (Fig. 12 The “pilot well VPC” is the facies thickness mapping based on the vertical facies data. and Fig. 15 “VPC”); for one or more of the locations of a discrepancy identified, modifying the predicted facies for the location (Fig. 15 "Not acceptable" Upon failing comparison, the initial model based on horizontal and vertical data is reworked.) based on the facies of formation rock indicated for location by the facies thickness mapping (Fig. 15 The rework of the model is at least partially based on “Facies probabilities and reliability from seismic” which is based on facies flags along vertical wells. The “initial facies model” is still based on the “VPC”, the facies thickness mapping.), to generate a modified predicted facies log (Fig. 15 The changes to the model flow back to the “initial facies model”, creating a modified predicted facies log.); 
Michelena does not explicitly teach determining, based on the modified predicted facies log, a parameter of the horizontal wellbore of the hydrocarbon well; and developing the hydrocarbon well in accordance with the parameter.
Sung does teach determining, based on the modified predicted facies log (Fig. 1, [0043], and [0054] The model is modified and improved as additional data is added.  The development strategy is adjusted based on the model after model revision.), a parameter ([0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible." The parameter being optimized is lifetime hydrocarbon production.) of the horizontal wellbore of the hydrocarbon well ([0047] "FIGS. 6A, 6B, 6C and 6D are well log plots of permeability as an attribute from horizontal wells formed as a result of the processing during step 104B."); and developing the hydrocarbon well in accordance with the parameter ([0054] "This step involves geologists and analysts evaluating the processing results for the purpose of modifying and adjusting field development strategy based upon the best indicative model generated from steps 100 through 110.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 16, Michelena in view of Sung teach the medium of claim 15, and Michelena teaches wherein the comparison of the predicted facies log and the facies thickness mapping comprises (Fig. 15, see claim 1.) simultaneous display of the predicted facies of formation rock along the length of the horizontal portion of the wellbore of the predicted facies log (Fig. 9 shows the predicted facies along the horizontal portion of the wellbore in yellow as facies flags in the left sub column of each well.) and corresponding facies of formation rock of the facies thickness mapping (Fig. 9 shows the facies thickness mapping as both the length of the facies flag and the probability of brittle rock shown in black in the middle sub column.).
Regarding claim 17, Michelena in view of Sung teaches the medium of claim 16, and Michelena teaches wherein the simultaneous display comprises display of the locations of predicted facies of formation rock (Fig. 3 The location of the predicted facies is the position in the 3D plot.) and the corresponding facies of formation rock in three-dimensions and adjacent one another (Fig. 3 The thickness of the facies is illustrated by the color of the horizontal section of well, blue indicating non-brittle and yellow indicating brittle. The wells are displayed adjacent to each other.).
Regarding claim 18, Michelena in view of Sung teaches the medium of claim 17, and Michelena teaches wherein the corresponding facies of formation rock are overlaid onto the display of the locations of predicted facies of formation rock (Fig. 3 The facies of the rock are overlaid onto the position of the rock by coloring the plot either blue or yellow at the position of the facies.).
Regarding claim 19, Michelena in view of Sung teaches the medium of claim 15, but Michelena does not teach wherein determining the facies model comprises determining the facies model based artificial neural network (ANN) processing of the facies data.
Sung teaches wherein determining the facies model comprises determining the facies model based artificial neural network (ANN) processing of the facies data ([0043] "During step 104B, the cored well petrophysical log description data from step 104A is subjected to neural network or comparable processing of a suitable type to postulate lithofacies data for wells from which no core samples have been taken.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Regarding claim 20, Michelena in view of Sung teaches the medium of claim 15, but Michelena does not teach wherein determining a second facies model for the hydrocarbon well is determined based on artificial neural network (ANN) processing of the modified predicted facies log.
Sung does teach wherein determining a second facies model for the hydrocarbon well is determined based on artificial neural network (ANN) processing of the modified predicted facies log ([0043] "In step 104C facies logs are formed of the neural network processing results of step 104B. FIG. 2C is a display resulting from step 104C of facies logs from uncored wells obtained during processing by step 104B.").
Michelena and Sung are analogous because they are from the “same field of endeavor” hydrocarbon simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Michelena and Sung before him or her, to modify Michelena to include developing based on a parameter as taught by Sung.
The suggestion/motivation for doing so would have been Sung [0054] "By doing such optimization, the ultimate recovery of potentially billions of additional barrels of hydrocarbon reserves is possible.".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Callender et al (US Patent No. 5,828,981) teaches using neural networks on wireline logs to generate pore types and synthetic capillary pressure curves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A.M./               Examiner, Art Unit 2148




/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148